Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim 1

    PNG
    media_image1.png
    129
    891
    media_image1.png
    Greyscale


Rejections Under §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 are rejected under 35 U.S.C. 103 as being unpatentable over Milne in view of Meyers.
Milne, directed to silica scale mitigation of RO desalination membranes, describes removal of soluble silica ions from salt-laden water using ion exchange resin.  §3.2.6.   Specifically, Milne describes selection of an ion exchange resin e.g., strong base anion exchange resin in the hydroxide form, that is specifically configured to remove the ionic species of interest, e.g., silica ion, loaded in a column with release of the resin’s counterion.  Milne does not explicitly describe a step of adjusting the pH of the salt water to pH > 9 as required by claim 1.  On the question of pH, Milne discloses:


    PNG
    media_image2.png
    286
    558
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    165
    925
    media_image3.png
    Greyscale

The PHOSITA would have understood from this disclosure that although a bulk pH > 8 is not necessary given the discussion of the “localized pH,” by the same token Milne does not teach away from raising the pH of the liquid being treated to > 8 as “chemistry would suggest.”  
	Meyers, Behavior of Silica: Technologies Available & How They Rate, Water Conditionaing and Purification International Magazine,(March 14, 2004), teaches that silica is non-ionized at typical raw water pH (Meyers at p. 3/14) and silica is “quite soluble” in water at pH > 10 (Meyers at page 2/14):

    PNG
    media_image4.png
    68
    886
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    72
    893
    media_image5.png
    Greyscale

 	It would have been obvious to have increased the pH of Milne’s raw water destined for desalination to a pH > 10 in order to more fully ionize and solubilize silica in the water, as suggested by Meyers, before ion exchange by Milne’s SBA ion exchange resin.

Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Milne and Meyers, as applied to claim 1 above, further in view of SU401387.
Milne describes a SBA exchange resin, but does not describe that resin having a glucamine group.  Meyers does not describe or suggest using an SBA exchange resin having a glucamine group.
	SU401387 describes adsorption of silica ions by a strong base anion exchange resin in hydroxide form impregnated with zirconium hydroxide for improved selectivity.


    PNG
    media_image6.png
    67
    391
    media_image6.png
    Greyscale

In an example, the pH of the silica ion-laden liquid feed to the resin is 8.1-8.4, not at least 9 as claimed.

    PNG
    media_image7.png
    79
    450
    media_image7.png
    Greyscale


	It would have been obvious to have impregnated Milne’s SBA resin with zirconium hydroxide, a metal hydroxide, to improve selectivity of the SBA resin for silica anions, as suggested by SU401387.  The claim 2-recited “metal hydroxide adsorbent” reads on the SBA exchange resin impregnated with zirconium hydroxide suggested by SU401387. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Milne and Meyers, as applied to claim 1 above, further in view of USP 4327229 to Mendiratta.
The linear flow rate of a liquid being treated in an adsorption column is a known result-effective variable, so optimization would have been obvious and within the level of skill of the PHOSITA, as shown, for example, by Mendiratta at col 4 lines 15 – 30.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Milne and Meyers, as applied to claim 1 above, further in view of USP 4643808 to Samejima.
	Per claim 5, Milne discloses (at p 126):		

    PNG
    media_image8.png
    140
    415
    media_image8.png
    Greyscale

Accordingly, Milne suggests using the disclosed silica adsorption process using SBA exchange resin in a chlor-alkali process, i.e., manufacture of caustic soda and chlorine.  A step of ion exchange membrane electrolysis is suggested insofar as such electrolysis processes are conventional in modern chlor-alkali processing, as shown, for example, by US 4643808 to Samejima (col 1).

Art Cited of Interest
JP2000144472A describes removal of silica ions from salt solutions using zirconium hydroxide under acidic conditions, not at a pH of at least 9.


/CHESTER T BARRY/Primary Examiner, Art Unit 1779                                                                                                                                                                                                        571-272-1152